Citation Nr: 1226737	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-34 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher (compensable) initial rating for service-connected atopic dermatitis.

2.  Entitlement to a higher initial rating for service-connected post-concussive syndrome with a trigeminal nerve disorder, rated as noncompensable prior to 
April 11, 2009, and 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from November 1989 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO in Salt Lake City, Utah, that granted service connection for atopic dermatitis and post-concussive syndrome with a trigeminal nerve disorder, each rated as noncompensable effective from December 1, 2006.  Additional relevant evidence with respect to post-concussive syndrome with a trigeminal nerve disorder was received in October 2007, within one year of the December 2006 rating decision; therefore, the RO readjudicated the claim in March 2008.  See 38 C.F.R. § 3.156(b).  The Veteran perfected an appeal at to both issues.  In August 2009, the RO increased the rating assigned for post-concussive syndrome with a trigeminal nerve disorder to 10 percent, effective from April 11, 2009.  The RO in Denver, Colorado, currently has jurisdiction over the case.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims for higher ratings for atopic dermatitis and post-concussive syndrome with a trigeminal nerve disorder require further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford him every possible consideration.

The Veteran must be reexamined to reassess the severity of his service-connected atopic dermatitis since his most recent VA skin examination was in September 2006, six years ago.  His representative asserts this skin disorder has worsened since that VA examination and, consequently, has requested another examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Moreover, the RO should attempt to schedule the VA skin examination during an active phase of the service-connected skin disorder.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (holding that in evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  

With respect to the claims for higher ratings for a skin disorder and post-concussive syndrome with a trigeminal nerve disorder, ongoing medical records should also be obtained.  The Veteran testified in May 2012 that he received VA treatment at the Colorado Springs CBOC (community-based outpatient clinic) for both conditions approximately one year prior to his hearing, i.e., in approximately May 2011.  The most recent VA outpatient treatment records in the claims file are dated in April 2007.  The RO should attempt to obtain relevant medical records dated since then.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

As the case must be remanded for the foregoing reason, the Veteran should also be afforded a current VA examination of his post-concussive syndrome with a trigeminal nerve disorder.  The Board points out that traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The protocol for traumatic brain injuries were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.
 
Accordingly, the case is REMANDED for the following action:

1.   Make arrangements to obtain the Veteran's complete treatment records from the Colorado Springs CBOC, dated since December 2006.

2.  After completion of the above, schedule a VA skin examination.  To the extent practicable, an attempt should be made to schedule the examination during an active phase of the condition.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should describe all symptomatology related to the service-connected atopic dermatitis.  The examiner should determine what percent of the entire body or of exposed areas are affected by the condition. The examiner should indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for the disability during the past 12-month period, and if so, how often the medication was required.  

A rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for a VA TBI examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify and describe in detail all specific manifestations and residuals of the Veteran's post-concussive syndrome with a trigeminal nerve disorder.

A rationale for any opinion expressed should be provided.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, they should be returned to the examiner(s) for corrective action.

5.  Finally, readjudicate these claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


